 Case 1:18-cr-00045-RGA Document 51 Filed 05/07/21 Page 1 of 2 PageID #: 190




                        IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF DELAWARE

   UNITED STATES OF AMERICA                   :
                                              :
          v.                                  :
                                              : Criminal Action No. 18-45-RGA
   PATRICK TITUS,                             :
                                              :
                          Defendant.          :


                PROPOSED REVISED AMENDED SCHEDULING ORDER

       On March 17, 2021, this Court signed a Revised Scheduling Order in this case (D.I. 46.)

Since that time, the parties have conferred and now seek to amend this most recent scheduling

order to reflect the following changes:

       Dr. Scott Bender’s Expert Report: May 12, 2021.

       Dr. Carol Warfield’s and Mr. Edward Sullivan’s Expert Reports: May 17, 2021

       Defendant’s Response to Government’s April 30 Motion to Exclude (as to Dr. Mack
       only): May 17, 2021.

       Motions to Exclude (or supplements to Government’s April 30 Motion to Exclude) as to
       Dr. Warfield, Mr. Sullivan, and Dr. Bender: May 24, 2021.

       Responses to May 24, 2021 Motions to Exclude: June 7, 2021.
Case 1:18-cr-00045-RGA Document 51 Filed 05/07/21 Page 2 of 2 PageID #: 191




                                             Respectfully submitted,


     /s/ Aleza S. Remis                BY:   /s/ Eleni Kousoulis
    Aleza S. Remis                           Eleni Kousoulis
    Justin M. Woodard                        Acting Federal Public Defender
    U.S. Department of Justice               800 King Street, Suite 200
    Criminal Division, Fraud Section         Wilmington, DE 19801
    1400 New York Ave., N.W.                 (302) 573-6010
    Washington, D.C. 20530                   de_ecf@fd.org
    (202) 262-7868

    /s/ Edmond Falgowski                     /s/ Edson A. Bostic
    Edmond Falgowski                         Edson Bostic
    U.S. Attorney’s Office                   1700 Market Street, Suite 1005
    Hercules Building                        Philadelphia, PA 19103
    1313 N. Market Street                    (267) 239-4693
    P.O. Box 2046
    Wilmington, DE 19801
     (302) 573-6154




                                         2
